Citation Nr: 0315554	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma, 
due to Agent Orange exposure.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a 
skin disorder, due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty in April 1973, after 
more than 20 years in service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, among other issues, 
entitlement to service connection for PTSD, and found that  
there was not new and material evidence sufficient to reopen 
the claims for entitlement to service connection for 
bronchial asthma and a skin condition, due to Agent Orange 
exposure.  


REMAND

The veteran was scheduled for a personal hearing at the RO 
for October 2002.  The veteran cancelled his hearing.  By a 
letter dated October 18, 2002, the RO informed the veteran 
that his case was being transferred to the Board for a 
decision on his appeal.

In November 2002, the RO received a request from the veteran 
that he be placed on the Travel Board schedule.  The Board 
received this correspondence from the RO in June 2003.  The 
veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.1304 (2002).  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




